Citation Nr: 1422462	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for high blood pressure.

2. Entitlement to service connection for a respiratory condition, to include as due to asbestosis exposure.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and as due to personal trauma.

4. Entitlement to service connection for a left foot disorder, to include as secondary to a left knee disorder.

5. Entitlement to service connection for a left knee disorder, to include as secondary to bilateral feet disorders.

6. Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder and bilateral feet disorders.

7. Entitlement to service connection for a right foot disorder, to include as secondary to a left knee disorder.  

8. Entitlement to service connection for a right shoulder disorder, claimed as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Betty L.G. Jones, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Chicago, Illinois.  

In January 2010, the Cleveland RO, in relevant part, denied the Veteran's claims for service connection for bad feet, bad knees to include as secondary to bad feet, high blood pressure, shoulder pain, stress, insomnia, and a respiratory condition to include as secondary to asbestos exposure.  In June 2010, the Chicago RO, in relevant part, reconsidered and confirmed and continued the previous denials of entitlement to service connection for bad feet and bad knees.  

In February 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days to allow for the submission of additional evidence for consideration.  To date, however, no additional evidence has been received from the Veteran.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  

The Board observes that since the claims were most recently adjudicated by the RO in the June 2012 statement of the case, additional VA treatment records and reports of VA audiological (February 2013) and foot (May 2013) examinations have been associated with the Veteran's electronic and paper claims files for review.  There is no indication that the Veteran has waived initial consideration of such records by the RO, however, as the evidence is duplicative of, or of such a similar nature to, other evidence of record, and the February 2013 VA feet examination pertains to the issue of service connection for a left foot disorder pursuant to 38 U.S.C.A. § 1151, the Board finds that a waiver is not necessary as the evidence does not have a separate bearing on the appellate issues decided herein.  See 38 C.F.R. § 20. 1304(c). 

Entitlement to service connection for right and left knee disorders pursuant to 38 U.S.C.A. § 1151 were raised by the Veteran during the February 2014 Videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. At the February 2014 Videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received oral testimony from the Veteran and his attorney indicating that he wished to withdraw his appeal as to the issues of entitlement to service connection for high blood pressure and a respiratory condition, to include as due to asbestos exposure.

2. The credible evidence of record shows that the Veteran's current left knee disorder was not present in service or until many years thereafter and is not related to service or an incident or disability of service origin.

3. The credible evidence of record shows that the Veteran's current right knee disorder was not present in service or until many years thereafter and is not related to service or an incident or disability of service origin.

4. The credible evidence of record shows that the Veteran's current right foot disorder was not present in service or until many years thereafter and is not related to service or an incident or disability of service origin.

5. The credible evidence of record shows that the Veteran's current left foot disorder was not present in service or until many years thereafter and is not related to service or an incident or disability of service origin.

6. The credible evidence of record shows that the Veteran's current right shoulder disorder was not present in service or until many years thereafter and is not related to service or an incident or disability of service origin.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran as to the issues of service connection for high blood pressure and a respiratory condition, to include as due to asbestos exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3. The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4. The criteria for service connection for a right foot disorder have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

5. The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6. The criteria for service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At the February 2014 Videoconference hearing, the Veteran and his attorney indicated that the Veteran wished to withdraw his appeal as to the issues of entitlement to service connection for high blood pressure and a respiratory condition, to include as due to asbestos exposure.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding these claims.

Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for high blood pressure and a respiratory condition, to include as due to asbestos exposure.  Thus, the appeal as to these issues is dismissed.


II. VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Similar information was provided in an April 2010 letter with respect to the Veteran's claims for service connection for his claimed bilateral feet and knee disabilities. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided herein has been obtained.  Copies of the Veteran's service treatment and personnel records, VA treatment records, and lay statements and testimony of the Veteran have been obtained. 

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claims for service connection for bilateral feet, bilateral knee, and right shoulder disabilities.  Additionally, no VA medical opinion has been obtained in response to those claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, as discussed below, the credible and most probative evidence of record fails to indicate that the Veteran has a current disability of either knee, either foot, or right shoulder that was incurred in or is otherwise related to any event or injury during active military service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted with respect to the claims decided herein.

Finally, the Board observes that the Veteran was afforded a Videoconference hearing in February 2013 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Also, in response to the Veteran's attorney's request that the record be held open for 60 days to enable the Veteran to obtain medical etiological opinions in support of his claims, the VLJ thoroughly described exactly what information and evidence should be addressed and discussed by the provider of any such medical opinion.  Significantly, neither the appellant nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his attorney, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

III. Legal Criteria - Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is explicitly listed under 38 C.F.R. § 3.309(a).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b).

Service connection may be presumed for degenerative joint disease/arthritis if the disease became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  


IV. Factual Background 

During the February 2014 hearing, the Veteran testified that during service, sleeping on the ground was a problem and that he was not used to the cold weather in Destine, Germany and other locations where he was stationed in Europe.  He stated that "different things" happened while he was there.  He indicated that he marched all the time as a foot soldier.  He did not recall ever experiencing frostbite, just cold weather, which he believed caused his arthritis.  He stated that he began receiving VA treatment at the Jesse Brown VAMC sometime in or around 2005.  He stated that prior to 2005, he did not really go to a doctor unless he felt bad.  He stated that his left knee and foot had been a problem since service or since he got out of service, and had worsened since undergoing left knee replacement surgery at the Jesse Brown VAMC in January 2010.  He stated that the side of his left foot bothered him during service, but not when he first got out.  Sometime after discharge, he reportedly purchased isotoners for his left shoe, which he reported wearing ever since.  He stated that his knees really began bothering him about two or three years after discharge.  He stated that his right knee and right shoulder became an issue sometime around 1997 when he was diagnosed with prostate cancer, but his right shoulder problem went away until he began using a cane and it became worse.  He stated that "by riding [his] cane, he is kind of lose in his right shoulder.  He also testified that his right foot and right knee started bothering him after left knee surgery in January 2010 because he put all of his weight on his right lower extremity.  He stated that since his January 2010 left knee surgery, his left leg is shorter than his right leg, which gave him a rocking chair effect while walking.  

In January 1994, the Veteran filed a claim for VA disability pension due to a bilateral leg problem and problems with his feet, among other things.  He reported that he last worked in food sanitation and safety in 1989.  He reported a history of hospitalization in November 1980.

In September 2009, the Veteran submitted a claim for VA compensation and pension for disabilities of his feet, shoulders, and knees.  In the compensation portion of his application, he indicated that he had bad knees and feet since 1957, and shoulder pain since 1982.  He contended that his claimed bilateral knee conditions are due to bilateral foot conditions caused by repetitive marching during service.  In the pension portion of his application, he reported that his claimed disabilities began in 1957.  His employment history since his discharge from service until 1995 included work in printing and book binding companies as a machine helper, board loader, folder operator, and paper cutter/folder operator foreman.  He reported that he had been unemployed due to his claimed disabilities since 1996.

In February 2010, the Veteran reported that he received treatment for a problem with his left knee during service and that a total left knee replacement was performed at the Jesse Brown VAMC in January 2010.  He reiterated that he had bad feet due to walking and marches during service.  

In a January 2013 claim for service connection for a left foot disorder pursuant to 38 U.S.C.A § 1151, the Veteran reported that he had experienced problems with his left foot since his left knee replacement in January 2010 at the Jesse Brown VAMC.  

A review of the Veteran's service personnel records shows that his military occupational specialties included light weapons infantry and pioneer.  They also show that he was stationed in Europe from August 21, 1956 to December 26, 1957, with service in Dexheim, Germany.

A January 1956 report of medical history for the purpose of induction shows that the Veteran endorsed a history of foot trouble and reported that he experienced left foot pain after walking long distances.  On physical examination, clinical evaluation of his upper extremities, feet, and lower extremities, was normal.  His assigned PULHES rating ("1") and physical category ("A") were not reflective of the presence of a physical condition of his upper or lower extremities.  

In June 1957, the Veteran received treatment for an ingrown toenail on his right great toe.  

An October 1957 report of medical history for the purpose of separation shows that while the Veteran endorsed symptoms unrelated to the claimed disabilities, he explicitly denied any history of: worn a brace or back support; cramps in legs; arthritis or rheumatism; bone, joint, or other deformity; painful or "trick" shoulder or elbow; "trick" or locked knee; and foot trouble.  The physician noted the Veteran's report of "occasional pain from scar across left sole."  Report of medical examination contained notation of scars on the right upper arm and two well healed 3 centimeter scars on the sole of left foot.  On physical examination, however, clinical evaluation of the Veteran's upper extremities, feet and lower extremities was reported as normal.  In January 1958, the Veteran certified that there had been no change in his physical condition since his October 1957 separation examination.  

Post-service VA treatment records show that in February 2002, the Veteran reported a history of left knee pain since "many years" prior.  Diagnostic assessment was most likely left knee degenerative joint disease (DJD).  A subsequent February 2002 report of left knee x-rays showed findings of significant medical joint space narrowing, osteophytes, and sclerotic changes of the tibia.  

In May 2002, left knee pain had improved with physical therapy, and there were no right knee complaints.  Diagnostic assessment was 68 year old male with history of arthritis.  

In March 2006, it was noted that the Veteran had been incarcerated during the past four years.  He continued to complain of left knee pain, worse after activity.  X-ray showed mild DJD.  He also reported right shoulder pain.  

In July 2006, the Veteran reported that his right shoulder was only bothersome with overhead reaching and that his left knee was only bothersome when the weather changed.  X-rays showed DJD of the right shoulder and left knee.  

In July 2007 it was noted that the Veteran had an asymptomatic lumbar spine lesion and history of prostate cancer.  MRI of the right shoulder showed osteoarthritis and mild supraspinatus tendonitis.  

In February 2008, the Veteran noted slight pain with favoring his left knee. Radiographs showed bilateral DJD.  

In July 2008, left knee x-rays showed bicompartmental osteoarthritis with chondrocalcinosis of the lateral compartment.  A history of metastatic prostate cancer to the lumbar spine was noted, which was being treated with hormone therapy.  In October 2008, a remote history of an ipsilateral tibial shaft fracture was noted, which was treated nonoperatively.  Physical examination showed that the lower extremity was grossly abnormal in appearance with a tibial defect.  X-ray showed severe DJD with tricompartmental disease and the axis of the tibial shaft was aligned well with the tibial articular surface.  

A January 2010 left knee surgery hospital note showed pre and post-op diagnoses of left knee post-traumatic arthritis and Varus deformity.  A January 2010 physical medicine and rehabilitation note indicated that the Veteran was to follow-up regarding question of bony metastasis to his weight bearing bones status post prostate cancer.  

In March 2010, it was noted that bone scan in January 2007 showed probable metastasis.  It was also noted that February 2010 x-ray of the Veteran's left knee showed old fracture of the proximal left tibia.  Diagnostic assessment was chronic knee osteoarthritis status post left knee replacement.  A March 2010 VA podiatry note for nail care showed that the Veteran had bilateral hallux abducto valgus (bunions), however, there was no pain on palpation.  In March and August 2010, the Veteran denied left knee pain and he was ambulating without any assistive device.  

In November 2010, the Veteran complained of left heel pain with onset before his last nail visit.  He believed it was due to his gait changing after his left knee replacement.  He reported that he wore shone inserts for one day prior to discontinuing use due to increased pain.  Diagnostic assessment was left plantar fasciitis and bilateral equinus.  It was noted that the Veteran's medical history was significant for osteoporosis secondary to medication taken for history of prostate cancer.  Dexa bone scan in December 2009 showed femoral T score was -2.6.  It was noted that he was being seen in podiatry for left heel and foot pain thought to be secondary to plantar fasciitis.  

A December 2010 podiatry note shows that the Veteran reported that his left heel pain began after his left knee surgery in January 2010.  He was unable to wear inserts very often due to pain.  It was noted that November 2010 left foot x-rays showed a moderately severe hallux valgus deformity of the left big toe and a bony spur in the interior aspect of the os callus.  It was explained that literature evidence supported that spurring is not likely the cause of the Veteran's left heel pain.  

In January 2011, the Veteran complained of heel pain, left greater than right, since left knee surgery in January 2010.  In February 2011, he reported that he developed heel pain since his January 2010 left knee surgery secondary to realignment of his left lower extremity.   

In December 2011, x-ray of the Veteran's left knee showed "re demonstration of old gunshot fracture deformity of the proximal tibial metaphysis."  

In February 2012, podiatry diagnostic assessments included left heel bony contusion and structural limb length discrepancy, right greater than left.  

A June 2012 report of physical medicine and rehabilitation consultation showed findings of minimal decreased left ankle inversion and first toe extension, decreased lower extremity functional strength, and soft tissue restrictions.  

V. Analysis - Service Connection

i. Left Foot Disorder

As noted, the Veteran essentially contends that he has a current left foot disorder directly related to military service due to constant marching as a foot soldier during service.  The evidence outlined above shows that he has provided conflicting statements and testimony as to the onset of his claimed left foot disorder.  In that regard, he has reported that he experienced left foot problems (1) during service and continuously since discharge; (2) since some time after discharge; and (3) since undergoing a left knee replacement in January 2010.  

Although the Veteran reported a history of left foot pain after walking long distances during enlistment examination, clinical evaluation of his left foot on physical examination at that time was normal.  As such, the Board finds that the presumption of soundness applies in this case and the Veteran is presumed to have been in sound condition at the time he was inducted into active military service.  There were no further complaints, findings, or diagnosis pertaining to the Veteran's left foot during service until separation examination.  In his report of medical history at that time, although the Veteran endorsed histories of symptoms unrelated to his feet, he explicitly denied any history of foot trouble, however, the examiner documented the Veteran's report of "occasional pain from scar across left sole."  Report of separation medical examination showed abnormal findings of two well healed 3 centimeter scars on the sole of left foot.  Nevertheless, clinical evaluation of the Veteran's feet and lower extremities was reported as normal.  

Post-service treatment records are negative for any complaint, finding, or diagnosis pertaining to the Veteran's left foot until March 2010, more than 40 years following the Veteran's discharge from service, when he was diagnosed with hallux abducto valgus (bunions) on presentation for nail care which he could no longer perform independently following his left knee replacement in January 2010.  He was also diagnosed with plantar fasciitis and equinus in November 2010, more than 40 years following his discharge from service, when he complained of left heel pain with onset prior to his March 2010 nail visit.  The Veteran related complaints of left heel pain to his perceived change in gait following his left knee replacement in January 2010.

On review, there is simply no objective medical evidence that the Veteran's currently diagnosed left foot disorders of hallux abducto valgus (bunion), plantar fasciitis, and equinus, all of which were diagnosed more than 40 years after the Veteran's discharge from service, had onset during the Veteran's active military service or for many years thereafter, or that such disorders are related to constant marching during service as alleged. 

Although the Veteran contends that his current left foot problems had onset during service and/or since shortly following discharge and have continued persistently ever since, the Board finds his statements and contentions to that effect to be not credible.  As noted, the Veteran has provided conflicting statements as to the circumstances and date of onset of his currently diagnosed left foot disorders.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (The Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Veteran's conflicting statements regarding his post service symptomatology raises a significant question as to the reliability of his recollections proffered in support of his claim for benefits.  Thus, the Board concludes that the Veteran's contentions of having left foot symptomatology during service or within one year thereafter, which reportedly have continued to the present time, to be not credible.  

As noted, although he reported occasional left foot pain related to scars of the sole of his left foot during reports of medical history at the time of enlistment and separation examinations, his service treatment records are otherwise negative for any finding, complaint, or diagnosis pertaining to his left foot.  While frequently sought in-service treatment for other medical ailments such as the flu and ear problems, he made no complaint of foot pain.  Moreover, the Veteran's September 2009 application for compensation and pension indicates that he worked various labor positions in paper and book binding companies or factories since he was discharged from service until approximately 40 years thereafter, which likely entailed standing for long periods of time.  Given the Veteran's September 2009 contention that he is unable to work, at least in part due to his currently diagnosed left foot disorders which allegedly have persisted since discharge, it seems incredible that he would have been able to work in a position which likely entailed standing for long periods for approximately 40 years since discharge had his currently diagnosed left foot disorders been present since discharge.  In addition, VA treatment records dating since 2002 show frequent complaints of left knee pain without any mention of left foot pain until November 2010, after undergoing a left knee replacement approximately eight months prior.  The November 2010 VA treatment note showing initial complaints of left foot pain show that the Veteran reported onset prior to his last nail visit in March 2010, however, the March 2010 podiatry note shows that there was no pain on palpation on physical examination of the Veteran's feet.  Also, VA treatment records dating since November 2010 show that the Veteran himself frequently related his current left foot problems to an altered gait and limb length discrepancy following his left knee replacement surgery in January 2010.  

The evidence viewed in its entirety weighs heavily against any finding that the Veteran's currently diagnosed left foot disorders had onset during service or at any time shortly thereafter.  The Board acknowledges that the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least 40 years after service.  This long period without problems weighs against the claim.  The Veteran's recent statements and testimony dating since 2009 reporting a long history of symptoms of the claimed disability are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his claimed left foot condition.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").   In particular, the Veteran's service treatment records and post-service VA treatment records since 2002 list numerous medical complaints, but nothing related to the currently claimed left foot disability.  Based upon the language and context of the Veteran's separation examination and service treatment records, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.   Therefore, his failure to report any complaints of left foot problems during service with the exception of occasional left foot pain during reports of enlistment and separation examinations during service, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  
 
Post service treatment records also contain no mention of scars on the sole of the Veteran's left foot, nor any possible relationship between any current left foot problems scars on the sole of the left foot noted at the time of separation.  The finding that the Veteran's currently diagnosed left foot disorders were not incurred during service or until many years thereafter, weighs against a finding that any currently diagnosed arthritis in or about the Veteran's left foot may be related to the Veteran sleeping on the ground in cold weather during service.  Moreover, during the hearing, the Veteran explicitly denied experiencing frostbite during service.

Under these circumstances, the Board finds that the Veteran's currently diagnosed left foot disorders were not present during service or for many years thereafter.  Moreover, given the decision below that service connection is not warranted for the Veteran's current left knee disorder, service connection is not warranted for the Veteran's claimed left foot disorder on the basis that it is proximately due to or aggravated by the Veteran's claimed left knee disorder.  

ii. Left Knee Disorder

The Board also finds that service connection is not warranted for the Veteran's currently diagnosed left knee disorder, to include as secondary to currently diagnosed left foot disorders.  

In that regard, the Veteran's service treatment records are negative for any finding, complaint, or diagnosis pertaining to his left knee.  His October 1957 report of medical history shows that while he reported a history of medical problems unrelated to his claimed left knee disability, he explicitly denied any history of bone or joint deformity, and "trick" or locked knee.  Examination of his lower extremities at that time was reported as normal.  

Post-service treatment records are negative for complaints, findings, or diagnosis pertaining to the Veteran's left knee until February 2002, more than 40 years following his discharge from active military service.  At that time, the Veteran reported a history of left knee pain for "many years."  February 2002 x-rays diagnosed degenerative joint disease and osteoarthritis of the Veteran's left knee.  In October 2008, a remote history of ipsilateral tibial shaft fracture was noted, which was treated non surgically.  Physical examination showed that the lower extremity was grossly abnormal in appearance with a tibial defect.  In January 2010, the Veteran underwent a left knee replacement due to osteoarthritis and Varus deformity of his left knee.  A January 2010 physical medicine and rehabilitation note indicated that the Veteran was to follow-up regarding question of bony metastasis to his weight bearing bones status post prostate cancer in 1997.  In December 2011, x-ray of the Veteran's left knee showed "re demonstration of old gunshot fracture deformity of the proximal tibial metaphysis."  The Veteran has not alleged, nor does the evidence of record otherwise indicate that he injured his tibia at any time during service.  Indeed, physical examination of his lower extremity at the time of separation was reported as normal.  

On review, there is simply no objective medical evidence that the Veteran's currently diagnosed left knee disorders, all of which were diagnosed more than 40 years after the Veteran's discharge from service, had onset during the Veteran's active military service or for many years thereafter, or that such disorders are related to constant marching during service as alleged. 

Although the Veteran contends that he had left knee problems during service and/or since shortly following discharge, which have continued persistently ever since, for the same reasons previously described with respect to the Veteran's claim for service connection for a left foot disorder, the Board finds his statements and contentions to that effect to be not credible.  

There is also no evidence that left knee degenerative joint disease and osteoarthritis, first shown on x-ray in 2002, more than 40 years after discharge from service, 
may be related to the Veteran sleeping on the ground in cold weather during service.  

Under these circumstances, the Board finds that the Veteran's currently diagnosed left foot disorders were not present during service or for many years thereafter.  Moreover, given the above decision denying the Veteran's claim for service connection for a left foot disorder, service connection for a left knee disorder that is proximately due to or aggravated by any currently diagnosed left foot disorder must fail.   

iii. Right Knee and Foot Disorders

The Veteran essentially contends that his claimed right knee and foot disorders are proximately due to or aggravated by his currently diagnosed left knee and left foot disorders.  He has also contended that his right knee and right foot disorders may be caused by or otherwise related to his constant marching during service and/or sleeping on the ground in the cold without history of frostbite.

With the exception of receiving treatment for an ingrown toenail on the right great toe in June 1957, the Veteran's service treatment records are negative for any complaint, finding, or diagnosis pertaining to his right foot and knee.  

Post-service treatment records show complaint finding or diagnosis pertaining to the Veteran's right foot until he reported right heel pain in January 2011.  At that time, he reported that his right heel pain had onset after his January 2010 left knee replacement.  Post-service treatment records are also negative for any finding, complaint, or diagnosis pertaining to the Veteran's right knee until February 2008 when the Veteran reported slight right knee pain on favoring his left knee.  X-rays at that time showed osteoarthritis and DJD of the Veteran's right knee.

On review, the Board finds that right knee and right foot conditions were not shown during service or for at least 40 years thereafter.  Moreover, for reasons previously discussed, there is no indication that any currently diagnosed right foot and right knee disorder may be related to any incident of the Veteran's active military service, to include constant marching and sleeping on the ground during cold weather.  Given that the Board denied the Veteran's claims for service connection for the for left foot and left knee disorders, service connection for right foot and right knee disorders as secondary to the Veteran's left foot and left knee disorders is not warranted.   

iv. Right Shoulder Disorder

The Veteran does not claim, nor does the evidence otherwise suggest, that he sustained a right shoulder disorder during service or within one year following his discharge from service.  Indeed, during the hearing, he stated that he initially experienced right shoulder problems following diagnosis with prostate cancer in 1997, which subsequently resolved.  In that regard, VA treatment records show that the Veteran was also diagnosed with bony metastasis due to prostate cancer in 1997.  The Veteran also testified that right shoulder problems reoccurred and worsened when he began using a cane for his claimed bilateral feet and knee disabilities.  

The Veteran's service treatment records are negative for any complaint, finding, or diagnosis pertaining to his right shoulder.  Post-service treatment records are negative for any finding, complaint, or diagnosis pertaining to the Veteran's right shoulder until March 2006, more than 45 years following the Veteran's discharge from service.  X-ray findings of DJD of the right were first documented in July 2006.  

On review, the Board finds that a right shoulder disorder was not shown during service or for at least 40 years thereafter.  Moreover, for reasons previously discussed, there is no indication that any currently diagnosed right shoulder disorder may be related to any incident of the Veteran's active military service, to include constant marching and sleeping on the ground during cold weather without history of frostbite.  Thus, service connection is not warranted for a right shoulder disorder directly related to any incident of the Veteran's active military service.  In addition, given that Veteran's claims for service connection for bilateral knee and bilateral foot disorders have been denied, his claim for service connection for a right shoulder disorder as caused or aggravated by those disorders also must be denied.  

Even if the Veteran's assertions regarding in-service incurrence of symptoms pertaining to the claimed disabilities were accepted as satisfactory lay evidence of establishment of an in-service incurrence of injury or disease, there is no competent  or credible evidence of the required combination of manifestations sufficient to identify a disease entity of either knee or foot and sufficient observation to establish chronicity of a disability of either knee or foot during service as distinguished from merely isolated findings.

Based on the foregoing, the Board is unable to reasonably associate the Veteran's claimed bilateral feet, bilateral knee, and right shoulder disabilities with any incident or incidents of his active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.

In reaching the conclusions above, the Board considered the Veteran's lay statements and contentions regarding the onset and circumstances of his claimed disabilities.  The Board acknowledges that a layperson is competent to report symptoms of feet, knee and shoulder pain during and since his military service and the date of onset of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran is entirely competent to report his symptoms, both current and past, has presented no probative clinical evidence of a nexus between his claimed disabilities and his military service.  The Veteran as a lay person is not competent to associate his currently claimed symptoms to those he allegedly experienced during service over 40 years ago.  He is not competent to opine on matters such as the etiology of his claimed bilateral knee, bilateral feet, and right shoulder disabilities.  Such opinions require specific medical training and are beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his claimed disabilities and his military service to be of no probative value. See also 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a medical nexus.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 

ORDER

Entitlement to service connection for high blood pressure is dismissed.

Entitlement to service connection for a respiratory condition, to include as due to asbestosis exposure, is dismissed.

Entitlement to service connection for a left knee disorder, to include as secondary to bilateral feet disorders, is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder and bilateral feet disorders, is denied.

Entitlement to service connection for a right foot disorder, to include as secondary to a left knee disorder, is denied.  

Entitlement to service connection for a left foot disorder, to include as secondary to a left knee disorder, is denied.

Entitlement to service connection for a right shoulder disorder, claimed as secondary to a left knee disorder, is denied.



REMAND

The Veteran essentially contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, due racism and racial segregation during service.  During the hearing, he testified that he was involved in a fight during service, which he believed was precipitated by racism.  He testified that he has experienced psychiatric symptoms of nightmares, anxiety, avoidance, and panic attacks since service related to what he perceived to be race-related events, treatment, and an altercation during service.

The Veteran is competent to report his own experiences and things that he witnessed first-hand.  The Board has found no reason to doubt the credibility of the Veteran's statements and testimony to the effect that he has current psychiatric symptomatology related to what he perceived to be race-related events and injury during service.  The Veteran's contention that he was involved in a physical altercation during service in buttressed by a January 1957 service treatment record, which shows that he received treatment for a bruise on his lower lip that was incurred as the result of direct trauma.

During the February 2014 hearing, the Veteran testified that he was and had been receiving individual psychiatric treatment or counseling at the Jesse Brown VAMC in Chicago, Illinois since about one year prior, and that he had been diagnosed with PTSD related to race-related events during service.  A review of the record is negative for VA treatment records of any such treatment.  A January 2010 physical medicine and rehabilitation note does, however, show that he was prescribed medication for insomnia and diagnostic assessment of psychiatric adjustment to disability.  Such medication was subsequently discontinued in November 2010.  As such, additional development efforts are necessary to ensure that all mental health treatment notes have been obtained from the Jesse Brown VAMC.

The Board also observes that it does not appear that the notification provided to the Veteran regarding his claim for service connection for an acquired psychiatric disorder based on an alleged personal assault has informed him of alternative types of evidence that he may provide, or request VA's assistance in obtaining, necessary to corroborate the alleged personal assault and racial discrimination during service.  Accordingly, corrective notice should be provided to the Veteran on remand.

Finally, as the evidence suggests that the Veteran may have a currently diagnosed acquired psychiatric disorder, to include PTSD, that is related to his military service, he must be afforded a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD, that is found on examination and in VA treatment records dating since September 2009.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran corrective VCAA notice under 38 C.F.R. § 3.304(f)(5), that advises him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his in-service personal assault and discrimination.  Allow him the opportunity to furnish alternative forms of evidence or advise VA of potential sources of such evidence.  Any response received and pertinent follow up must be conducted and documented in the claims file.  

2. Contact the Veteran and request that he provide the names and addresses of all medical care providers, VA and non-VA, who have treated him for a psychiatric disorder, to include PTSD, since his discharge from military service in January 1958.  After securing the necessary release, if any, the RO/AMC should obtain any records which are not already in the claims file.

Also obtain and associate with the claims file records of all VA general medical, individual counseling, and psychiatric treatment records from the Jesse Brown VAMC, to specifically include any records authored by Dr. Young as alluded to by the Veteran during the February 2014 hearing.  If necessary, the Veteran's assistance should be requested in identifying and locating all VA treatment records pertinent to his claimed acquired psychiatric disorder.  

If the AOJ cannot locate the requested records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his attorney must then be given an opportunity to respond. 

3. Once the above requested development is completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature, onset, and etiology of any diagnosed acquired psychiatric disorder, to include PTSD and as due to in-service personal assault.  The examiner should elicit from the Veteran a complete history of his claimed acquired psychiatric disability, to include PTSD and as due to in-service personal assault, and document any response provided in the examination report.  All indicated tests must be accomplished.  The claims folder, to include any relevant electronic records in Virtual VA and VBMS, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.  

For each psychiatric disorder diagnosed on examination and in VA treatment records dating since September 2009, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder is related to service, to include race-related stress and a personal assault perceived to be provoked by racism as alleged by the Veteran during the February 2014 hearing.  The examiner must provide a complete written rationale for any opinion offered.  In so doing the examiner must:

(a) Explain the basis for each diagnosis offered, and how that diagnosis is justified under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

(b) If the criteria for a diagnosis of PTSD have been satisfied, the examiner must comment upon the presence or absence of any link between that diagnosis and the in-service stressor of a personal assault perceived to be provoked by racism and unfair treatment and stress due to racism and racial segregation during service as alleged.  

(c) The examiner must consider the lay statements of the Veteran. 

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and due to in-service personal assault.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran and his attorney an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


